Order, Supreme Court, New York County, entered March 22, 1978, granting plaintiff-respondent’s motion for leave to serve an amended complaint unanimously modified, on the law, to the extent that leave to include the proposed third cause of action therein is denied and the order is otherwise affirmed, without costs and without disbursements. The proposed third cause of action does not allege an express, special contract to act solely as a finder, but rather seeks recovery on an implied promise, a theory this court heretofore rejected as insufficient to sustain a real estate broker’s claim to recover a finder’s fee. (Industrial & Commercial Realty Assoc. Co. v Great Atlantic & Pacific Tea Co., 60 AD2d 527.) Concur—Sandler, J. P., Sullivan, Lupiano, Yesawich and Bloom, JJ.